     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6989 Page 1 of 15



1      Sergenian Ashby LLP
       David A. Sergenian (SBN 230174)
2
       david@sergenianashby.com
3      1055 West Seventh Street, 33rd Floor
       Los Angeles, California 90017
4
       Tel. (323) 318-7771
5
        Attorneys for Third-Party Defendant
6
        Tauler Smith LLP
7

8
                         THE UNITED STATES DISTRICT COURT
9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
       In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
       Litigation                                consolidated with 3:18–cv–1882–
13                                               GPC–BGS
14
                                                 Reply in Support of Third-
15                                               Party Defendant Tauler Smith
                                                 LLP’s Motion for Summary
16
                                                 Judgment, or in the
17                                               Alternative, Summary
                                                 Adjudication
18

19                                               Date:     September 11, 2020
20
                                                 Time:     1:30 p.m.
21
                                                 Hon. Gonzalo P. Curiel
22

23                                               Courtroom 2D
24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6990 Page 2 of 15



1                                            TABLE OF CONTENTS
2     I.     Introduction .............................................................................................. 1
3     II.    Argument .................................................................................................. 2
4            A.      Skyline Market Waived Its Right to Sue Under RICO .................. 2
5                    1.      Skyline Market Cannot Rescind the Release by Alleging
6                            Duress ..................................................................................... 2
7                    2.      Skyline Market’s Attempt to Invoke Fraud Fails ................. 4
8                    3.      Skyline Market Waived Its Right to Assert RICO ................ 5
9            B.      The Stores Cannot Establish RICO Violations .............................. 7
10    III.   Conclusion .............................................................................................. 10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              –i–
      Reply in Support of Tauler Smith’s                                       Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                                    Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6991 Page 3 of 15



1                                          TABLE OF AUTHORITIES
2     Cases
3     Celotex Corp. v. Catrett,
4         477 U.S. 317 (1986) ....................................................................................... 7
5     Colton v. Pekarcik,
6         2015 WL 357825 (Cal. Ct. App. Jan. 28, 2015) ...................................... 2 n.1
7     San Diego Hospice v. County of San Diego,
8         321 Cal. App. 4th 1048 (1995) ...................................................................... 4
9     Wallack v. Idexx Labs, Inc.,
10        2015 WL 1727875 (S.D. Cal. Apr. 15, 2015) ............................... 2, 5, 6 n.5, 7
11    Statutes
12    18 U.S.C. § 1961 ................................................................................................ 3
13    Cal. Civil Code § 1542 ....................................................................................... 4
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              – ii –
      Reply in Support of Tauler Smith’s                                         Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                                      Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6992 Page 4 of 15



1     I.    INTRODUCTION
2           Despite having the opportunity to depose all of the Counterclaim-
3     Defendants in this action and obtain declarations from its own clients, the
4     Stores offer insufficient testimony or evidence to create a genuine dispute of
5     material fact. As to TSLLP’s first argument (waiver), Skyline Market cannot
6     dispute that it had an opportunity to review the allegations of the demand let-
7     ter before entering into a settlement and release of its claims against TSLLP.
8     The settlement agreement it signed expressly warrants that Skyline “relied
9     solely upon their own judgment, belief and knowledge, and the advice and rec-
10    ommendations of their own independently selected counsel,” and “that they
11    have not been influenced to any extent whatsoever in executing the same by
12    any representations or statements covering any matters made by the other par-
13    ty hereto or by any person representing him or it.” (ECF 360-10 § 3.3 (a).) The
14    Settlement Agreement also states that Skyline “do[es] not rely on any state-
15    ments, representations, or promises in executing this Agreement, or in making
16    the settlement provided for herein, except as expressly stated in this Agree-
17    ment …” (Id. § 3.3 (b).) It also declares that “[t]he Parties, and their attorneys,
18    if desired, have made such investigation of the facts pertaining to this Agree-
19    ment and all of the matters pertaining thereto, as they deem necessary.” (Id.
20    § 3.3(c).) Nothing contained in the opposition contradicts these warranties.
21          The Stores also cannot demonstrate that TSLLP engaged in any of the al-
22    legations of participating in a RICO enterprise, as asserted in the SACC, thus
23    conceding that the sordid allegations against TSLLP are simply false. TSLLP
24    had no role in creating TriSteel, did not direct Outlaw Labs to create the prod-
25    uct, and did not “dispatch” investigators to collect evidence of Outlaw’s claims,
26    as alleged. Rather, TSLLP acted in its capacity as counsel for Outlaw, by as-
27    serting and prosecuting claims (including RICO claims) on behalf of their client.
28    None of the Stores’ evidence contradicts this truth.
                                             –1–
      Reply in Support of Tauler Smith’s                     Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                  Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6993 Page 5 of 15



1     II.   ARGUMENT
2           A.     Skyline Market Waived Its Right to Sue Under RICO
3
                   1.     Skyline Market Cannot Rescind the Release by Alleging
4                         Duress
5           Skyline Market’s argument on the effect of the release in the settlement
6     agreement fails to address the issues raised in the motion. As set forth in the
7     moving papers, a general release can be completely enforceable and acts as a
8     complete bar to all known and unknown claims. Wallack v. Idexx Labs, Inc.,
9     2015 WL 1727875, at *6 (S.D. Cal. Apr. 15, 2015). Pursuant to Wallack (cited in
10    the moving papers), the inquiry as to enforceability addresses three issues:
11          First, was Skyline Market represented by counsel? Wallack, 2015 WL
12    172785, at *6. Yes. (UF 31, 32, 39.)
13          Second, was the releasor aware of any potential claims? Wallack, 2015
14    WL 172785, at *6. Yes. It is undisputed that the merits of the Lanham Act and
15    RICO claims were openly addressed in the original demand letter to Skyline,
16    that the letter alleged wrongdoing by Skyline Market, that Skyline was able to
17    investigate the claims, and Skyline’s attorney evaluated the legal merits of the
18    claims. (UF 37–39.) Skyline Market was aware of whether or not it was under
19    duress at the time it executed the release (it was not), and decided to enter into
20    the settlement agreement, on advice of counsel, including the release contained
21    therein. (UF 47, 48.) Presumably because one necessarily knows if one is under
22    duress at the time a release is signed, duress is not recognized as a basis to lat-
23    er void a release when a party is represented by counsel. See Wallack, 2015 WL
24    1727875, at *6 (circumstances under which a release may be voided if the re-
25    leasor is represented by counsel). 1
26

27    1 Skyline Market does not cite to any authority for the proposition that a release that states
      that it was approved by counsel is voidable upon a showing of duress. It cites to the un-
28
      published, non-precedential case of Colton v. Pekarcik, 2015 WL 357825 (Cal. Ct. App. Jan.
                                                 –2–
      Reply in Support of Tauler Smith’s                          Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                       Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6994 Page 6 of 15



1           Third, was Skyline Market aware of any potential claims and on advice of
2     counsel decided to release unknown claims explicitly waiving the protection of
3     California Civil Code § 1542? Wallack, 2015 WL 172785, at *6. Yes. Skyline
4     Market stated in the release that it was represented by counsel and received
5     the advice of counsel with respect to the release. (UF 37–39.) Curiously, Skyline
6     Market offers none of its own testimony—or any other evidence—to dispute this
7     fact. Accordingly, it is undisputed that under applicable law, the release in the
8     settlement agreement bars any duress “claim” by Skyline Market.
9           The duress “claim” fails for the further reason that duress is not a basis
10    for RICO liability, see 18 U.S.C. § 1961, nor is it alleged to be by Skyline Mar-
11    ket. (ECF No. 114 ¶¶ 82–95.) Skyline Market has no basis to seek rescission
12    based on duress because the remedy of rescission is only available to Skyline
13    Market if it prevails on its RICO claim. 2 This was addressed in the moving pa-
14    pers (ECF No. 260-1 at 15), yet Skyline Market offers no response, thereby con-
15    ceding that TSLLP’s argument is correct.
16          Because the foregoing two bases for summary adjudication are dispositive
17    with respect to duress, Skyline Market’s attempt to argue (without any evi-
18    dence or even a declaration from the rescinding party) that there was “no rea-
19    sonable” alternative to signing the settlement agreement should not be consid-
20    ered. In any event, Skyline Market’s testimony plainly states that it was pre-
21    sented with two alternatives by its counsel. Instead of presenting evidence of
22    duress, the opposition suggests that a summary judgment ruling in the DG in
23    PB action (over one year after the settlement agreement), indicates that the
24

25
      28, 2015). However, in Colton, unlike here, the rescinding party was not represented by
26    counsel. Moreover, rescission was based on mistake, not duress. Id. at *6. Accordingly, Col-
      ton has no application here.
27    2 For example, Skyline Market could file a state-law action asserting duress and seeking re-

      scission. However, as set forth in TSLLP’s anti-SLAPP motion, such an action would be sub-
28
      ject to dismissal under California’s anti-SLAPP statute. (ECF No. 156.)
                                                   –3–
      Reply in Support of Tauler Smith’s                         Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                      Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6995 Page 7 of 15



1     demand letter was “baseless,” and therefore duress may be inferred retroactive-
2     ly such that the release Skyline bargained for should not be enforced. This
3     would turn the objectives of California Civil Code § 1542 on its head, Moreover,
4     Skyline Market cites to no legal authority to support this conclusion.
5           Separately, the duress theory raises no genuine issue of fact because Sky-
6     line Market cites to no evidence to support its contention that TSLLP engaged
7     in any “‘wrongful exploitation of business exigencies to obtain disproportionate
8     exchanges of value.’” San Diego Hospice v. County of San Diego, 321 Cal. App.
9     4th 1048, 1058 (1995) (citation omitted). No California court has ever rescinded
10    a settlement agreement that the parties signed with the benefit of counsel rep-
11    resentation—like the one here—based upon wrongful exploitation of business
12    exigencies to obtain disproportionate exchanges of value, and no such authority
13    is cited by Skyline Market.
14
                   2.     Skyline Market’s Attempt to Invoke Fraud Fails
15
            Skyline Market tries to argue that the release is not enforceable because
16
      TSLLP fraudulently prevented Skyline Market from discovering potential
17
      claims against TSLLP. It offers only two facts in support. First, Skyline Market
18
      asserts that TSLLP’s letter falsely asserted that TriSteel was sold in 2016. Sky-
19
      line Market offers no evidence stating when TriSteel was originally sold, even
20
      though it secured the cooperation of Outlaw Labs in opposing this motion and
21
      could have included that fact in Wear and Lynch’s declaration if there were any
22
      factual basis to include it. Further, the evidence cited by Skyline Market (re-
23
      sponses to RFAs), only establishes that as of January 31, 2019, TriSteel was
24
      not being sold in stores. (Ex. D, Resp. to RFAs 4 and 5).) This does not contra-
25
      dict the fact that when Skyline Market received a demand letter, TriSteel was
26
      sold in stores and online, as confirmed by Outlaw Labs. (See Tauler Reply Decl.,
27

28
                                             –4–
      Reply in Support of Tauler Smith’s                     Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                  Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6996 Page 8 of 15



1     Ex. 32 to (Lynch confirming that TriSteel was “[D]istributed in all 50 states”).) 3
2     Critically, Skyline Market offers no testimony from which a jury could conclude
3     that Skyline Market relied on the representation that TriSteel was sold in
4     stores and online, and as stated, Skyline Market expressly denied relying on
5     any such facts in the settlement agreement.
6           Second, Skyline Market points to TSLLP’s statement that it would file a
7     lawsuit and would double its demand if the demand was not accepted within a
8     month. However, Skyline Market fails to explain how this was a fraudulent
9     statement when made (especially given that the parties settled the dispute).
10    Skyline Market fails to present any evidence that TSLLP did not believe it
11    would file a lawsuit or double its client’s demand. In addition, Skyline Market
12    offers no evidence that it relied on TSLLP’s allegedly false misrepresentation
13    (as stated above, it expressly denied such reliance in the settlement agree-
14    ment). Accordingly, these two scant pieces of evidence cannot establish fraud. 4
15
                   3.     Skyline Market Waived Its Right to Assert RICO
16
            Skyline Market can only avoid the release if it shows that TSLLP commit-
17
      ted fraud that prevented Skyline Market from knowing about the claim. Wal-
18

19

20    3 This was the basis for the allegation in the draft complaints sent to the Stores that the
      TriSteel products were “distributed for sale in all 50 US States.” (ECF No. 114-1 at p. 7 of 8
21    (¶ 3 of draft complaint).)
      4 Skyline Market incorrectly asserts that TSLLP did not address rescission based on fraud.
22
      (ECF No. 272 at 10–11.) TSLLP specifically address the failure of the Stores to establish its
23    allegations of fraud. (ECF No. 260-1 at 12–13, 15–19.) Furthermore, TSLLP’s discussion of
      RICO is necessarily directed to Skyline Market’s fraud allegations because the allegations of
24    mail and wire fraud are the predicate bases for the Stores’ RICO claims. Skyline Market did
      not assert a separate fraud claim against TSLLP. The Court previously ruled that the Stores
25
      can only get rescission as a remedy for RICO. (ECF No. 190 at 4, 7, 22–23.) Accordingly, any
26    discussion of alleged fraudulent misrepresentation in the moving papers necessarily applies
      both to the predicate RICO predicate acts alleged in the SACC and to rescission. Moreover,
27    as discussed below, fraud would only be a basis to avoid the release if Skyline Market could
      show that the fraudulent statements prevented Skyline Market from discovering it had
28
      claims against TSLLP. Wallack, 2015 WL 1727875, at *6.
                                                   –5–
      Reply in Support of Tauler Smith’s                          Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                       Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6997 Page 9 of 15



1     lack, 2015 WL 1727875, at *6. 5 Skyline Market first argues that this Court’s
2     order granting leave to amend Skyline Market’s claims against TSLLP proves
3     that such fraud occurred. (ECF No. 272 at 11.) However, the cited portion of the
4     Court’s order concerned whether delay in seeking leave to amend was made in
5     bad faith, which has no bearing here. Moreover, Skyline Market offers no decla-
6     ration or other evidence showing it was unaware of potential claims against
7     TSLLP when it signed the release.
8           Skyline Market also disputes whether the advice it received about FDA
9     warnings referenced by the demand letter were directed to consumers or
10    showed Skyline Market’s conduct was illegal came from Skyline Market’s coun-
11    sel or from a friend. In either case, Skyline Market’s deposition testimony
12    shows that it was aware that the FDA warnings were directed only to consum-
13    ers. Accordingly, Skyline Market cannot establish that it was unaware of the
14    truth or falsity of the statements in TSLLP’s letter due to fraud; Skyline Mar-
15    ket admits that it believed this statement in the demand letter was false. 6
16          Skyline Market also asserts that TSLLP has the burden of negating that
17    Skyline Market’s argument that the release it signed was voidable, and indi-
18    cates it will produce evidence at trial as to when it received advice regarding
19    the allegations in TSLLP’s letter. (ECF No. 272 at 12 n.7) This misconstrues
20    summary judgment procedure. TSLLP met its burden by showing that the re-
21    lease was signed by Skyline Market when it was represented by counsel and
22

23    5 Skyline Market’s brief states the following: “this section of Tauler Smith’s argument
      [§ IV.B.1] does not cite a single case having to do with the adjudication of a release on sum-
24    mary judgment.” (ECF No. 272 at 12.) That is untrue: TSLLP relies in its moving papers
      (ECF No. 260-1 at 9) on Wallack, in which this Court found on summary judgment that
25
      the plaintiff failed to raise a material fact that a release was voidable based on non-
26    disclosure of relevant facts by fiduciaries. Wallack, 2015 WL 1727875, at *14.
      6 Skyline Market also tries to raise a triable issue by implausibly suggesting that this advice
27    might have been given after the settlement agreement was signed. This speculation is not
      supported by the deposition testimony taken as a whole. Moreover, Skyline Market fails to
28
      offer even a simple declaration from its client to substantiate this speculation.
                                                    –6–
      Reply in Support of Tauler Smith’s                          Case No. 3:18–cv–840–GPC–BGS
      Motion for Summary Judgment                       Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6998 Page 10 of 15



1      had knowledge of basis for potential claims it was waiving, based in part on its
2      own independent investigation of the facts undertaken with assistance of coun-
3      sel. It is now Skyline Market’s burden to establish the release is voidable, as
4      Skyline Market will have that burden at trial. Celotex Corp. v. Catrett, 477 U.S.
5      317, 322–23 (1986); Wallack, 2015 WL 1727875, at *5–15. Skyline Market has
6      not met its burden since it submits no evidence—not even a declaration from
7      Skyline Market—that TSLLP committed fraud that prevented Skyline Market
8      from discovering it had a basis to sue TSLLP. Accordingly, as a matter of law,
9      the release is enforceable against Skyline Market as to its RICO claims.
10           B.     The Stores Cannot Establish RICO Violations
11           As set forth in the moving papers, there is no support for the nine catego-
12     ries of allegations by the Stores that TSLLP did anything but conduct its own
13     legal affairs in representing Outlaw Labs. None of the Stores’ arguments in op-
14     position create a material dispute of fact on these issues.
15           1.     The Stores’ evidence does not show that TSLLP was involved in the
16     genesis of the alleged RICO scheme. It is undisputed that Outlaw Labs engaged
17     TSLLP, not the other way around. (UF 4.) Nothing in Wear or Lynch’s declara-
18     tions states that “the scheme originated with Tauler Smith and … JST Distri-
19     bution” as the Stores argue. Instead, JST Distribution, not TSLLP, identified
20     recipients of demand letters and provided evidence to TSLLP. (Wear Decl. ¶ 4;
21     see also Lynch Decl. ¶ 8 (“We relied on our attorneys to make the right deci-
22     sions about who to sue based on the evidence we provided.”) (emphasis
23     added).) The evidence cited by the Stores only establishes that TSLLP drafted
24     demand letters for Outlaw Labs based on evidence provided by Outlaw Labs’
25     predecessors. That is what any litigator does: prepare correspondence for a cli-
26     ent that has engaged the attorney, based on information provided by the client.
27

28
                                              –7–
       Reply in Support of Tauler Smith’s                     Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                  Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.6999 Page 11 of 15



1            2.     The Stores concede that TSLLP had no role in creating TriSteel and
2      did not direct Outlaw Labs to create the product. 7
3            3.     None of the Stores’ evidence disputes that TSLLP did not dispatch
4      investigators, as alleged in the SACC. The Stores admit it was a third party,
5      JST Distribution, that did so. (See Wear Decl. ¶ 4 (JST Distribution handled
6      investigation of claims).)
7            4.     The Stores’ assertion that Outlaw Labs had “little input” into the
8      demand letters is belied by: (a) Wear and Lynch’s admission that JST Distribu-
9      tion and/or Outlaw Labs provided the factual basis for the demand letters
10     (Wear Decl. ¶ 4 (JST Distribution handled investigation of claims); Lynch Decl.
11     (ECF No. 272-18) ¶ 8 (“We relied on our attorneys to make the right decisions
12     about who to sue based on the evidence we provided.”); and (b) the fact that
13     Outlaw Labs confirmed facts in TSLLP’s drafts (Tauler Reply Decl. Ex. 32). As
14     attorneys do, TSLLP relied on information provided by its clients and applied
15     the law to those facts. The Stores do not dispute that TSLLP acted at the be-
16     hest of its client based on information the client provided.
17           5.     It is undisputed that TSLLP had a genuine interest in pursuing liti-
18     gation and did pursue litigation. The Stores point to the fact that Outlaw Labs
19     amended one complaint to drop a RICO claim, which is explained in paragraph
20     25 of the Tauler Declaration in the moving papers. Amending claims in the
21     middle of litigation is common; the Stores have done so in this very case by
22     amending their class claims on behalf of two putative classes to no longer seek
23     any form of relief. (ECF No. 179-1 at 14–15; ECF No. 274.) Amending a com-
24

25

26
       7 The fact that TSLLP sought compensation for services provided to JST from July to No-
27     vember 2017 is addressed in the Reply Separate Statement at Paragraph 4. In any event,
       that issue is not relevant to the conceded fact that Outlaw Labs, not TSLLP, created its
28
       product, contrary to the Stores’ allegation in the SACC.
                                                     –8–
       Reply in Support of Tauler Smith’s                      Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                   Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.7000 Page 12 of 15



1      plaint to eliminate one claim does not establish that TSLLP’s stated intent to
2      pursue litigation on behalf of its client was in anyway fraudulent.
3            6.     The Stores concede TSLLP was not the sole beneficiary of settle-
4      ments, contrary to the allegations in the SACC. They point to $1,183,866.13 in
5      settlements proceeds, but do not address how much of that money went to ex-
6      penses or other attorneys. In fact, according to Wear, TSLLP only kept 16% of
7      that amount. (Wear Decl. ¶ 14.) In any event, it is undisputed that the Stores’
8      allegation that TSLLP was the sole beneficiary of the settlements is false.
9            7.     As addressed in the moving papers (ECF No. 260-1 at 17 n.3), with
10     respect to one summons mistakenly issued with a state-court form, this was a
11     mistake in litigation made after the demand letters were sent. It does not
12     somehow evidence mail fraud or wire fraud. 8
13           8.     It is undisputed that TSLLP did not enforce any settlements. The
14     Stores suggest that it can avoid summary judgment by vaguely pointing to “the
15     entire process that Tauler Smith orchestrated.” However, there is no actual ev-
16     idence of TSLLP orchestrating the “entire process,” and as discussed above,
17     TSLLP prosecuted claims on behalf of its clients based on evidence and infor-
18     mation provided by and confirmed by its clients.
19           9.     The sole evidence the Store have that TSLLP acted without the
20     guidance or direction of Outlaw Labs is the Stores’ argument that TSLLP did
21     not consult with its client with respect to one piece of correspondence to oppos-
22     ing counsel. As a preliminary matter, the evidence does not support this allega-
23     tion, as Wear’s declaration states that TSLLP did consult Outlaw Labs about
24     this particular letter. (See Wear Decl. ¶ 12 (“I vaguely remember Tauler bring-
25     ing up the demand letter during a conference call, but I cannot recall any spe-
26

27     8 The Stores seem to argue that using a state court subpoena was meant to deceive parties to
       litigation—represented by counsel—into believing that federal litigation was being conduct-
28
       ed in state court. This theory is convoluted and in any event, not based on any evidence.
                                                     –9–
       Reply in Support of Tauler Smith’s                         Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                      Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.7001 Page 13 of 15



1      cifics”).) Nor does Outlaw Labs state that it disagreed with TSLLP’s response to
2      Gaw Poe’s letter, or that Tauler’s email to Poe was inconsistent with any strat-
3      egy discussed between attorney and client.
4            The Stores’ opposition merely confirms what TSLLP has stated all along:
5      the demand letters it sent were based on information it believed to be true
6      based on information provided by its client and the fanciful allegations in the
7      SACC, largely asserted on information and belief, have no basis in fact.
8            None of the other evidence the Stores presents changes this conclusion.
9      For example, evidence that Outlaw Labs delegated to TSLLP the final decision
10     of which retailers to sue—based on candidates Outlaw Labs or its predecessor
11     identified—does not show that TSLLP crossed the line into criminal conduct.
12     Instead, TSLLP was doing its job by pursuing the most meritorious and worth-
13     while claims based on information provided by its client and stores identified by
14     JST Distribution.
15           Similarly, the fact that Outlaw Labs claims it did not retain copies of set-
16     tlement agreements—which it indisputably signed—does not establish TSLLP
17     as a mastermind of any alleged scheme. If anything, it shows that Outlaw Labs,
18     like any client, decided whether it would settle its claims.
19           Nor do the Stores explain how TSLLP continuing to represent Outlaw
20     Labs after a dust-up establishes that TSLLP directed or participated in a RICO
21     enterprise. It merely shows that after a dispute, Outlaw Labs agreed to have
22     TSLLP continue to represent it. There is nothing criminal or fraudulent about
23     doing so, nor does it establish that TSLLP was part of a RICO conspiracy.
24     III. CONCLUSION
25           For the foregoing reasons, TSLLP respectfully requests that the Court
26     grant its motion for summary judgment, or in the alternative, summary adjudi-
27     cation.
28
                                              – 10 –
       Reply in Support of Tauler Smith’s                        Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                     Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.7002 Page 14 of 15



1      Dated: August 21, 2020               Respectfully submitted,
2
                                            Sergenian Ashby LLP
3
                                            By: /s/David A. Sergenian
4
                                            David A. Sergenian
5                                           Attorneys for Third-Party Defendant
6                                           Tauler Smith LLP

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               – 11 –
       Reply in Support of Tauler Smith’s                         Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                      Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280 Filed 08/21/20 PageID.7003 Page 15 of 15



1                                  CERTIFICATE OF SERVICE
2            In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-
3      GPC-BGS
4            I hereby certify that on August 21, 2020, copies of Reply in Support
5      of Third-Party Defendant Tauler Smith LLP’s Motion for Summary
6      Judgment, or in the Alternative, Summary Adjudication were filed
7      electronically through the Court’s CM/ECG system, and served by U.S. mail
8      on all counsel of record unable to accept electronic filing.
9

10                                          Sergenian Ashby LLP

11

12                                          By: /s/David A. Sergenian
                                            David A. Sergenian
13
                                            Attorneys for Third-Party Defendant
14                                          Tauler Smith LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               –1–
       Reply in Support of Tauler Smith’s                      Case No. 3:18–cv–840–GPC–BGS
       Motion for Summary Judgment                   Consolidated with 3:18–cv–1882–GPC–BGS
